Citation Nr: 0701867	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for special monthly compensation based upon 
the need for regular aid and attendance of another person.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (rated 100 percent disabling), partial paresis of 
the left peroneal nerve (20 percent), diabetes mellitus with 
nonproliferative diabetic retinopathy (20 percent), a shell 
fragment wound of muscle group XII, with hyperthesia of the 
plantar surface of the left foot (10 percent), a tender scar 
of the left thigh (10 percent), a tender scar of the left 
buttock (10 percent), a tender scar below the left scapula, 
with retained metallic fragment (10 percent), a tender scar 
of the left foot, with retained metallic fragment (10 
percent), and, finally, a non-tender scar of the left elbow 
(0 percent).

2.  None of the veteran's service-connected disabilities 
renders him permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  While he requires some 
assistance with activities of daily living, no service-
connected disabilities result in an inability to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; an inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
physical or mental incapacity that requires care or 
assistance on a regular basis against the hazards or dangers 
inherent in his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Compensation

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance.  Special monthly 
compensation at the aid and attendance rate is payable when 
the veteran is helpless or so nearly helpless that he 
requires the regular aid and attendance of another person.  
38 C.F.R. § 3.350.  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, service connection is in effect for post-
traumatic stress disorder (rated 100 percent disabling), 
partial paresis of the left peroneal nerve (20 percent), 
diabetes mellitus with nonproliferative diabetic retinopathy 
(20 percent), a shell fragment wound of muscle group XII, 
with hyperthesia of the plantar surface of the left foot (10 
percent), a tender scar of the left thigh (10 percent), a 
tender scar of the left buttock (10 percent), a tender scar 
below the left scapula, with retained metallic fragment (10 
percent), a tender scar of the left foot, with retained 
metallic fragment (10 percent), and, finally, a scar of the 
left elbow (0 percent).

Treatment records dated from March 2003 to November 2004 
reflect treatment for various service- and non-service-
connected conditions, such as cerebrovascular accident and 
transient ischemic attacks, peptic ulcer disease, 
diverticulosis, hypertension, glaucoma, and mild bilateral 
cataracts.  While these records do show that the veteran 
requires assistance with some activities of daily living, 
including help with dressing and bathing, they do not show a 
need for regular aid and assistance with activities such as 
bathing, feeding, cleaning, or hygiene due to any service-
connected disabilities.  While the veteran requires the use 
of a cane or wheelchair for ambulation, there is no 
indication that this is due to any service-connected 
disability.

The veteran underwent a VA Aid and Attendance or Housebound 
examination in April 2004.  The examiner noted that the 
veteran had recently been hospitalized as a result of 
gastrointestinal bleeding due to peptic ulcer disease or 
diverticulosis.  The veteran at that time had had a blood 
transfusion and was still feeling weak.  The examiner also 
noted the veteran's history of cerebrovascular accident and 
transient ischemic attacks, noting that he had residual left-
sided weakness and mild dementia.  The veteran's medical 
history was otherwise notable for PTSD, glaucoma and mild 
cataracts in both eyes, with changes from diabetic 
retinopathy, left-sided weakness in his lower extremities due 
to peroneal nerve injury, and shrapnel injuries in his left 
buttock, torso, and lower abdomen.  The scars from these 
injuries were currently asymptomatic.  The veteran arrived at 
the examination by private vehicle, accompanied by his wife.  
He required assistance for travel, and was in a wheelchair.  
He was noted to not be bedridden, and to have eyesight better 
than 5/200.  He had mild to moderate dementia, and for this 
reason, his wife took care of financial affairs with a power 
of attorney.  The veteran's wife reported that he was unable 
to protect himself from the hazards or dangers of his daily 
environment due to general weakness, fatigue, and difficulty 
with ambulation.  The veteran described his typical day as 
getting up in the morning, washing and dressing with the 
assistance of someone else.  He was able to feed himself, 
then he would sit in a wheelchair, sit in a chair, or lie 
down, take a nap, or go outside for fresh air.  He 
occasionally listened to the radio or music, or watched 
television.

Physical examination revealed a tired-looking male with a 
large build and erect posture.  He was able to take a few 
steps, slowly, with a cane or walker.  He was able to use 
both of his upper extremities normally, but reportedly 
required help with dressing, bathing, and toileting.  His 
lower extremities were weak, especially on the left side.  He 
was not able to leave the home without help.  The examiner 
determined that the veteran was essentially housebound and 
required help with his activities of daily living as a result 
of various chronic medical conditions, as well as recent 
gastrointestinal bleeding, from which he was still 
recuperating.

On VA neurological examination in May 2004, the examiner 
noted that the veteran had a history of a cerebrovascular 
accident (CVA) with residual left-sided weakness.  The 
veteran reported that he walked with a cane since the stroke.  
His daughter reported that he was only to ambulate short 
distances, mainly from room to room.  With prolonged 
ambulation, the veteran lost strength.  She additionally 
reported that she and her mother, the veteran's spouse, 
assisted the veteran in bathing, dressing, and preparing his 
meals.  She also reported that while the veteran was able to 
use the restroom on his own, he often complained of feeling 
weak.  He occasionally had trouble with incontinence, 
particularly during a seizure.  The daughter reported, in 
sum, that the veteran needed assistance and supervision with 
all activities.  Physical examination revealed a wide, 
unsteady gait, with the use of a cane.  Motor examination 
revealed no involuntary movements, 4/5 strength in the left 
hand, 4-4+/5 in the right hand, 4-/5 in the left lower 
extremity, and 4/5 in the right lower extremity.  The 
examiner determined that the veteran was housebound, due in 
part to his service-connected disabilities.

An August 2004 Aid and Attendance worksheet shows that the 
veteran was found to require the aid and attendance of 
another person to protect himself from the hazards of daily 
living due to his cerebrovascular accident, seizures, 
diabetes mellitus, depression, left-sided weakness, and PTSD.

The veteran underwent psychiatric evaluation in November 
2004.  At that time, the veteran reported that his wife 
assisted him with daily activities such as buttoning his 
shirt and putting on his pants.  He reported that he had a 
tub chair for assistance with bathing, and the examiner noted 
that he would benefit from a rail aside the toilet, as he 
reported difficulty with rising from a seated position.  He 
stated that he could open doors by himself but reported that 
it would be helpful if his doors were wider in order to allow 
passage of his motorized wheelchair.  It was determined that 
he would benefit from a ramp at the back of the house to help 
him access the house.  After a full examination, the examiner 
determined that the veteran's ability to carry out his 
activities of daily living was significantly impaired.  He 
was capable of basic self-maintenance in terms of eating, but 
had some difficulty with dressing.  He had marked impairment 
in his ability to maintain social functioning.  He had 
deficiencies in concentration, persistence, and pace due to 
his PTSD, which resulted in total occupational and social 
impairment with intermittent inability to perform activities 
of daily living.  His intellectual functioning was 
significantly diminished, as a result of a combination of his 
psychiatric conditions and vascular dementia.

In this case, the veteran has notable limitations including 
an inability to cook, clean, and bathe and dress himself 
independently.  However, the veteran can use his upper 
extremities normally, and attend to the wants of nature.  
While he apparently cannot cook, there is no indication that 
he requires assistance with feeding himself.  The veteran 
also has slow movements and gait and requires an assistive 
device (a walker or a cane) for walking because of decreased 
general strength, particularly on his left side.  Ultimately, 
however, the veteran's restrictions and needs are 
attributable to several non-service-connected disorders as 
well as his service-connected disorders: status-post 
cerebrovascular accident, seizures, diabetes mellitus, 
depression, left-sided weakness, dementia, and PTSD.

The Board is sympathetic to the veteran's condition, but 
special monthly compensation based upon the need for aid and 
attendance must be due to service-connected disabilities.  In 
this case, even accepting the examination findings that the 
veteran needs help with activities of daily living, it 
appears that the conditions most responsible for the need of 
assistance are non-service-connected conditions 
(cerebrovascular accident and transient ischemic attacks, 
resulting in left-sided weakness and mild to moderate 
dementia). Thus, the weight of the evidence does not show 
that the veteran requires aid or assistance because of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and September 
2004; a rating decision in July 2004; and a statement of the 
case in February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Special monthly compensation based upon the need for aid and 
attendance is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


